Citation Nr: 1440403	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for rheumatic fever with mitral insufficiency, currently rated 0 percent disabling.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the Veteran originally asserted a claim for an increased rating for the residuals of rheumatic fever, to include mitral insufficiency, in March 2002.  The RO issued a rating decision denying an increase in September 2002, and the Veteran submitted a timely Notice of Disagreement (NOD) in October 2002.  Thereafter the Veteran submitted additional evidence in support of his claim, and the RO issued:  a Statement of the Case (SOC) in July 2003, a rating decision and Supplemental SOC in August 2003, and an additional rating decision in April 2004, all denying the Veteran's claim for an increased rating.  The Veteran did not submit a substantive appeal or otherwise pursue his appeal of these decisions.  The next submission from the Veteran concerning the residuals of his rheumatic fever was in November 2010, when he submitted a new claim for an increase rating, arguing a worsening since the issuance of the April 2004 rating decision.  Consequently, the rating decisions of September 2002, August 2003 and April 2004 became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  The July 2011 rating decision is the rating decision at issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the Veteran's myocardial infarction and/or residuals thereof on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks an increased rating for residuals of rheumatic fever, currently diagnosed as valvular heart disease with mitral insufficiency.  

Private Medical Records

The Veteran submitted medical statements and records from his private cardiologist, and provided an authorization for the VA to obtain additional records from that provider.  Additionally, the medical records produced by the Veteran show that he had coronary artery bypass graft surgery at Valley Hospital in 2007 and indicate that he received an automatic implantable cardioverter defibrillator procedure in 2010.  The RO did not attempt to obtain records from these providers.  Because these records may be relevant to the Veteran's claim, this matter must be remanded for additional action.

New VA Examination

Based on the missing medical reports, the Veteran's most recent VA examination was based on a review of incomplete records.  Accordingly, the Veteran should be afforded a new VA examination after his private medical records and any new VA medical records have been obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a medical examination should take into account the records of prior medical treatment so that the evaluation of the claimed disability will be a fully informed one.)

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining all needed authorizations, obtain all records from Dr. Tali Arik and/or Nevada Heart and Vascular Center, and Valley Hospital.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran and his representative as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran and his representative an opportunity to respond.

2.  Obtain all outstanding VA medical records regarding the Veteran's treatment for his current heart condition.  

3.  Contact the Veteran and request that he identify any other health care provider that has treated him for his heart condition since 2007.  After obtaining all needed authorizations, obtain all records from any health care provider identified.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran and his representative as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran and his representative an opportunity to respond.

4.  After completing the above development, schedule the Veteran for the appropriate cardiology VA examination(s) to determine the current nature and severity of the residuals of his service-connected rheumatic fever with mitral insufficiency and any related symptoms.  The entire record should be made available to and reviewed by the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

After physical examination and any testing deemed necessary by the examiner(s) to adequately document the Veteran's service-connected symptoms due to residuals of rheumatic fever with mitral insufficiency, the examiner(s) should list the Veteran's METS on exercise workload.  If exercise testing cannot be conducted due to medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  If appropriate, the requirement of continuous medication should also be noted. 

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's heart disabilities (including, but not limited to, prior myocardial infarction, congestive heart failure, angina, coronary artery disease, ischemic heart disease, coronary artery bypass graft surgery, and/or defibrillator placement) are related to his service connected valvular heart disease and/or mitral insufficiency.

A complete rationale should be provided for any opinion stated.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The AMC/RO should notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the claims.  In this regard, he should be expressly advised that the consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. § 3.655.  

5.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



